NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        SEP 4 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


JULIO SMITH PARRA,                                No. 14-15720

             Plaintiff - Appellant,               D.C. No. 3:11-cv-00913-LRH-
                                                  WGC
   v.

E. K. McDANIEL; et al.,                           MEMORANDUM*

             Defendants - Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicks, District Judge, Presiding

                             Submitted August 25, 2015**

Before:       McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

        Nevada state prisoner Julio Smith Parra appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation and

due process violations. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Parra’s due

process claim because Parra failed to raise a genuine dispute of material fact as to

whether he experienced an “atypical and significant hardship . . . in relation to the

ordinary incidents of prison life” that would give rise to a protected liberty interest.

See Sandin v. Conner, 515 U.S. 472, 484 (1995). Contrary to Parra’s contention,

the district court was not required to address whether there was “some evidence” to

support the disciplinary finding.

      The district court properly granted summary judgment on Parra’s retaliation

claim because Parra failed to raise a genuine dispute of material fact as to whether

defendant Bryant took an adverse action against Parra in response to Parra’s

protected conduct. See id. at 1269-71 (elements of a retaliation claim in the prison

context; “a plaintiff must show that his protected conduct was the substantial or

motivating factor behind the defendant’s conduct” (citation and internal quotation

marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.

                                           2                                    14-15720